Exhibit 10.1 CONTINGENT VALUE RIGHTS AGREEMENT THIS CONTINGENT VALUE RIGHTS AGREEMENT , dated as of October 1, 2012 (this “ Agreement ”), is entered into by Capital Bank Financial Corporation (the “ Purchaser ”), a Delaware corporation, for the benefit of the Holders (as defined herein). RECITALS: WHEREAS, the Purchaser, Winston 23 Corporation and Southern Community Financial Corporation (the “ Company ”) have entered into an Agreement and Plan of Merger dated as of March 26, 2012, as amended on June 25, 2012 and September 25, 2012 (the “ Merger Agreement ”), pursuant to which Winston 23 Corporation, a wholly owned subsidiary of Purchaser, will merge with and into the Company, with the Company continuing as the surviving the entity, pursuant to the terms and conditions set forth in the Merger Agreement. WHEREAS, pursuant to Section 2.7 of the Merger Agreement, the Purchaser agreed to issue contingent value rights to holders of the Company’s common stock, no par value (the “ Common Stock ”), as described herein. WHEREAS, the Purchaser has done all things necessary to make the contingent value rights, when issued pursuant to the Merger Agreement and hereunder, the valid obligations of the Purchaser and to make this Agreement a valid and binding agreement of the Purchaser, in accordance with its terms. NOW, THEREFORE, for and in consideration of the premises and the consummation of the transactions referred to above, it is mutually covenanted and agreed, for the equal and proportionate benefit of all Holders (as hereinafter defined), as follows: ARTICLE I DEFINITIONS Section 1.1 Definitions. (a) For all purposes of this Agreement, except as otherwise expressly provided or unless the context otherwise requires: (i) the terms defined in this Article have the meanings assigned to them in this Article; (ii) all accounting terms used herein and not expressly defined herein shall have the meanings assigned to such terms in accordance with U.S. generally accepted accounting principles, as in effect on the date hereof; (iii) the words “herein,” “hereof” and “hereunder” and other words of similar import refer to this Agreement as a whole and not to any particular Article, Section or other subdivision; (iv) unless the context otherwise requires, words describing the singular number shall include the plural and vice versa, words denoting any gender shall include all genders; and (v) all references to “including” shall be deemed to mean including without limitation. (b) The following terms shall have the meanings ascribed to them as follows: “ Agreement ” has the meaning set forth in the first paragraph of this agreement. “ Bank ” means Southern Community Bank and Trust, a North Carolina state-chartered bank, or its successor. “ Board Resolution ” means a copy of a resolution certified by the secretary or an assistant secretary of the Purchaser to have been duly adopted by the Board of Directors and to be in full force and effect on the date of such certification. “ Business Day ” means any day except Saturday, Sunday and any day that shall be a legal holiday or a day on which banking institutions in the State of New York or in the State of North Carolina generally are authorized or required by law or other governmental action to close. “ Change of Control ” means the consummation of any transaction resulting in the holders of the equity interests of the Purchaser, in the aggregate, immediately prior to such transaction owning, directly or indirectly, in the aggregate, less than 50% of the equity interests of the Purchaser immediately following such transaction. “ Charge-Offs ” means the loans charged-off and realized losses on “real estate owned” properties as reflected in the reports the Company files with the SEC, if then publicly filed, and otherwise derived from the books and records of the Bank in a manner consistent with past practice, with the preparation of the financial statements in the Company Reports (as defined in the Merger Agreement) and with the Company’s or Bank’s written policies in effect as of the date of the Merger Agreement and any changes required by applicable law. “ Code ” means the U.S. Internal Revenue Code of 1986, as amended and the Treasury Regulations promulgated thereunder. “ Common Stock ” has the meaning set forth in the recitals. “ Company ” has the meaning set forth in the recitals. “ Credit Losses ” means the Charge-Offs for any loans or “real estate owned” properties owned by the Company or the Bank as of March 26, 2012 for the period commencing on March 26, 2012 and ending on the Maturity Date less any recoveries in respect of such Charge-Offs. “ CVRs ” means the contingent value rights issued by the Purchaser pursuant to the Merger Agreement and this Agreement. - 2 - “ CVR Register ” has the meaning set forth in Section 2.3(b). “ Exchange Act ” means the Securities Exchange Act of 1934, as amended. “ Group ” has the meaning assigned to such term in Section 13(d)(3) of the Exchange Act. “ Holder ” means a Person in whose name a CVR is registered in the CVR Register. “ Maturity Date ” means October 1, 2017. “ Maximum Payment Amount ” means an amount equal to $1.30 per CVR, payable in cash. “ Merger Agreement ” has the meaning set forth in the recitals. “ Paying Agent ” has the meaning set forth in Section 2.4. “ Payment Amount ” has the meaning set forth in Section 2.4. “ Payment Certificate ” has the meaning set forth in Section 2.4. “ Payment Date ” means the date that a Payment Amount is paid by the Purchaser to the Holders, which date shall be established pursuant to Section 2.4. “ Permitted Transfer ” means any transfer of a CVR held by a natural person upon the death of such Holder by will or the laws of descent or distribution, in which case the designee, legal representative, legatee, successor trustee of such Holder’s inter vivos trust or the person who acquired the right to the CVR by reason of such death shall succeed to such Holder’s rights with respect to the CVR. “ Person ” has the meaning given to it in Section 3(a)(9) of the Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act. “ Purchaser ” has the meaning set forth in the recitals. “ Redemption Date ” means the date that the Redemption Price is paid by the Purchaser to the Holders, which date shall be established pursuant to Section 2.5. “ Redemption Price ” has the meaning set forth in Section 2.5. “ Registrar ” shall have the meaning set forth in Section 2.3. “ SEC ” means the U.S. Securities and Exchange Commission. “ Securities Act ” means the Securities Act of 1933, as amended. “ Stipulated Amount ” means $87,000,000. “ Surviving Person ” has the meaning set forth in Section 5.1. - 3 - ARTICLE II CONTINGENT VALUE RIGHTS Section 2.1 Holders of CVRs. Immediately prior to the Closing (as defined in the Merger Agreement), existing shareholders of the Company as of the Effective Time (as defined in the Merger Agreement) will become the Holder of one CVR for each share of Common Stock owned by such shareholder as of such date. Section 2.2 Transferability; Attachment The CVRs shall not be subject, in whole or in part, to attachment, execution, or levy of any kind, and any attempt to sell, pledge, assign, hypothecate, transfer or otherwise dispose of the CVRs or any interest therein, other than through a Permitted Transfer, shall be void ab initio . Section 2.3 No Certificate; Registration; Change of Address. (a) The CVRs shall not be evidenced by a certificate or other instrument. (b) The Purchaser, or an agent appointed by the Purchaser, shall keep a register (the “ CVR Register ”) for the registration of CVRs. The Purchaser is hereby initially appointed “ CVR Registrar ” for the purpose of registering CVRs and transfers of CVRs as herein provided. For the avoidance of doubt, the Purchaser shall be permitted, at its discretion, to appoint the transfer agent for the Company as CVR Registrar. (c) A Holder may make a written request to the CVR Registrar to change such Holder’s address of record in the CVR Register. The written request must be duly executed by the Holder. Upon receipt of such written notice, the CVR Registrar shall promptly record the change of address in the CVR Register. (d) Upon the occurrence of a Permitted Transfer, the recipient may make a written request to the CVR Registrar to record such transfer in the CVR Register. The written request must be accompanied by written evidence that the transfer qualifies as a Permitted Transfer in such form as may be acceptable to the CVR Registrar and such other documentation as may be required by the CVR Registrar. Upon receipt of such written notice, the CVR Registrar shall promptly record the transfer in the CVR Register. Section 2.4 Payment Procedures. (a) Promptly following the Maturity Date, but in no event later than thirty (30) days after such date, the Purchaser shall appoint a paying agent (the “ Paying Agent ”) and deliver to the Paying Agent a certificate (the “ Payment Certificate ”) setting forth (i) the amount of Credit Losses, on an aggregate and per-CVR basis, and (ii) the calculation of the Payment Amount. The “ Payment Amount ” shall be equal to: - 4 - (i) if the amount of Credit Losses is less than the Stipulated Amount, the lesser of (i) 75% of the excess of the Stipulated Amount over the amount of Credit Losses, to be paid on a pro rata, per CVR basis and (ii) the Maximum Payment Amount; and (ii) if the amount of Credit Losses equals or exceeds the Stipulated Amount, zero. (b) All determinations with respect to the calculation of Credit Losses and the Payment Amount shall be made by the Special CVR Committee of the Purchaser’s Board of Directors in its sole discretion, whose determinations shall be binding on the Purchaser, the Company and the Holders. The Special CVR Committee of the Purchaser’s Board of Directors, in its sole discretion, may utilize a third party financial advisor to assist in verifying the amount of Credit Losses and the calculation of the Payment Amount and may rely on a report of such financial advisor for purposes of making its determinations hereunder. (c) Except as otherwise requested by any Holder, the Paying Agent shall promptly (and in no event later than five Business Days after its receipt thereof) send each Holder a copy of the Payment Certificate at its registered address. (d) If the Purchaser delivers a Payment Certificate to the Paying Agent pursuant to Section 2.4(a) above and the Payment Amount is greater than zero, the Purchaser shall establish a Payment Date with respect to such Payment Amount that is no later than ninety (90) days after the Maturity Date. At least 5 business days prior to such Payment Date, the Purchaser shall cause an amount in cash equal to the Payment Amount multiplied by the number of CVRs outstanding to be delivered to the Paying Agent, who will in turn, on the Payment Date, pay to each of the Holders an amount in cash equal to the Payment Amount multiplied by the number of CVRs held by such Holder as reflected on the CVR Register by check mailed to the address of each Holder as reflected in the CVR Register as of the close of business on the last Business Day prior to such Payment Date. Upon such payment, this Agreement shall terminate as provided in Section 6.10. (e) The Purchaser shall be entitled to deduct and withhold, or cause to be deducted or withheld, from each Payment Amount otherwise payable pursuant to this Agreement, such amounts as it is required to deduct and withhold with respect to the making of such payment under the Code, or any provision of state, local or foreign tax law. To the extent that amounts are so withheld or paid over to or deposited with the relevant governmental entity, such withheld amounts shall be treated for all purposes of this Agreement as having been paid to the Holder in respect of which such deduction and withholding was made. Section 2.5 Redemption. (a) The Purchaser may, at its option, at any time prior to the Maturity Date, redeem the CVRs, in whole or in part, at a redemption price of $1.30 per CVR (the “ Redemption Price ”). The redemption of CVRs by the Board of Directors of the Purchaser may be made effective at such time and with such conditions as such Board of Directors of the Purchaser, in its sole discretion, may establish. - 5 - (b) From and after the date hereof but prior to the Maturity Date, in the event of a Change of Control, the Purchaser shall, upon the consummation of such Change of Control, redeem all of the CVRs at the Redemption Price. (c) Immediately upon an action ordering the redemption of CVRs pursuant to Section 2.5(a) or the consummation of the Change of Control under Section 2.5(b), and without any further action and without any further notice, each CVR subject to redemption shall become void, and all rights thereunder and all rights in respect thereof under this Agreement shall cease, except for the right to receive the Redemption Price. Within 10 days after such action or consummation, the Purchaser shall mail, or cause to be mailed, a notice of redemption to each of the Holders of the then outstanding CVRs at such Holders’ registered address. (d) If the Purchaser orders the redemption of the CVRs pursuant to Section 2.5(a) or there is the consummation of a Change of Control under Section 2.5(b), the Purchaser shall establish the date of such order or consummation as the Redemption Date. On or immediately following such Redemption Date, the Purchaser shall appoint a Paying Agent and cause an amount in cash equal to the Redemption Price multiplied by the number of CVRs outstanding to be delivered to the Paying Agent, who will in turn, as promptly as practicable, pay to each of the Holders an amount in cash equal to the Redemption Price multiplied by the number of CVRs held by such Holder as reflected on the CVR Register by check mailed to the address of each Holder as reflected in the CVR Register as of the close of business on the last Business Day prior to such Redemption Date. (e) The Purchaser shall be entitled to deduct and withhold, or cause to be deducted or withheld, from the Redemption Price otherwise payable pursuant to this Agreement, such amounts as it is required to deduct and withhold with respect to the making of such payment under the Code, or any provision of state, local or foreign tax law. To the extent that amounts are so withheld or paid over to or deposited with the relevant governmental entity, such withheld amounts shall be treated for all purposes of this Agreement as having been paid to the Holder in respect of which such deduction and withholding was made Section 2.6 No Voting, Dividends Or Interest; No Equity Or Ownership Interest In The Company. (a) The CVRs shall not have any voting or dividend rights, and interest shall not accrue on any amounts payable on the CVRs to any Holder. (b) The CVRs shall not represent any equity or ownership interest in, or confer any rights of any kind or nature whatsoever as, a shareholder of the Purchaser or any of its affiliates either at law or in equity. ARTICLE III COVENANTS Section 3.1 Payment of Payment Amount. - 6 - The Purchaser shall duly and promptly pay, or cause to be paid to, each Holder the applicable Payment Amount or Redemption Price, if any, in the manner provided for in Sections 2.4 and 2.5 and in accordance with the terms of this Agreement. ARTICLE IV AMENDMENTS Section 4.1 Amendments Without Consent of Holders. (a) Without the consent of any Holders, the Purchaser, when authorized by a Board Resolution, at any time and from time to time, may enter into one or more amendments hereto, for any of the following purposes: (i) subject to Section 5.1, to evidence the succession of another Person to the Purchaser and the assumption by any such successor of the covenants of the Purchaser herein; or (ii) to evidence the termination of the CVR Registrar and the succession of another Person as a successor CVR Registrar and the assumption by any successor of the obligations of the CVR Registrar herein. (iii) to evidence the succession of another Person as a successor Paying Agent and the assumption by any successor of the covenants and obligations of the Paying Agent herein; (iv) to add to the covenants of the Purchaser such further covenants, restrictions, conditions or provisions as the Board of Directors shall consider to be for the protection of the Holders; provided , that in each case, such provisions shall not adversely affect the interests of the Holders in any material respect; (v) to cure any ambiguity, to correct or supplement any provision herein that may be defective or inconsistent with any other provision herein, or to make any other provisions with respect to matters or questions arising under this Agreement; provided , that in each case, such provisions shall not adversely affect the interests of the Holders in any material respect; (vi) as may be necessary or appropriate to ensure that the CVRs are not subject to registration under the Securities Act or the Exchange Act; provided that such provisions shall not adversely affect the interests of the Holders in any material respect; or (vii) any other amendments hereto for the purpose of adding, eliminating or changing any provisions of this Agreement unless such addition, elimination or change is adverse to the interests of the Holders in any material respect. (b) Promptly after the execution by the Purchaser of any amendment pursuant to the provisions of this Section 4.1, the Purchaser shall mail a notice thereof by first-class mail to the Holders at their addresses as they shall appear on the CVR Register, setting forth in general - 7 - terms the substance of such amendment, or shall publish such information in a manner reasonably calculated to inform the Holders of such amendment (which may, for the avoidance of doubt, including the filing of a report with the SEC including such information). Section 4.2 Amendments With Consent of Holders. (a) Subject to Section 4.1 (which amendments pursuant to Section 4.1 may be made without the consent of the Holders), with the consent of the Holders of not less than a majority of the outstanding CVRs, whether evidenced in writing or taken at a meeting of the Holders, the Purchaser, when authorized by a Board Resolution, may enter into one or more amendments hereto for the purpose of adding, eliminating or changing any provisions of this Agreement, even if such addition, elimination or change is in any way adverse to the interest of the Holders. (b) Promptly after the execution by the Purchaser of any amendment pursuant to the provisions of this Section 4.2, the Purchaser shall mail a notice thereof by first-class mail to the Holders at their addresses as they shall appear on the CVR Register, setting forth in general terms the substance of such amendment, or shall publish such information in a manner reasonably calculated to inform the Holders of such amendment (which may, for the avoidance of doubt, including the filing of a report with the SEC including such information). Section 4.3 Effect of Amendments. Upon the execution of any amendment under this Article IV, this Agreement shall be modified in accordance therewith, such amendment shall form a part of this Agreement for all purposes and every Holder shall be bound thereby. ARTICLE V CONSOLIDATION, MERGER, SALE OR CONVEYANCE Section 5.1 Company May Consolidate, Etc. (a) The Purchaser shall not consolidate with or merge into any other Person or convey, transfer or lease its properties and assets substantially as an entirety to any Person, unless the Person formed by such consolidation or into which the Purchaser is merged or the Person that acquires by conveyance or transfer, or that leases, the properties and assets of the Purchaser substantially as an entirety (the “ Surviving Person ”) shall expressly assume payment of amounts on all the CVRs and the performance of every duty and covenant of this Agreement on the part of the Purchaser to be performed or observed; provided that this Section 5.1 shall not supersede any applicable requirements of Section 2.5(b) with respect to a Change of Control. (b) For purposes of this Section 5.1, “convey, transfer or lease its properties and assets substantially as an entirety” shall mean properties and assets contributing in the aggregate at least 80% of the Purchaser’s total consolidated revenues as reported in the Purchaser’s last available periodic financial report (quarterly or annual, as the case may be). Section 5.2 Successor Substituted. - 8 - Upon any consolidation of or merger by the Purchaser with or into any other Person, or any conveyance, transfer or lease of the properties and assets substantially as an entirety to any Person in accordance with Section 5.1, the Surviving Person shall succeed to, and be substituted for, and may exercise every right and power of, the Purchaser under this Agreement with the same effect as if the Surviving Person had been named as the Purchaser herein, and thereafter, except in the case of a lease, the predecessor Person shall be relieved of all obligations and covenants under this Agreement and the CVRs. ARTICLE VI OTHER PROVISIONS OF GENERAL APPLICATION Section 6.1 Notices To The Company. Any notice, request, instruction or other document to be given hereunder by any party to another will be in writing and will be deemed to have been duly given (a) on the date of delivery if delivered personally or by telecopy or facsimile, upon confirmation of receipt, (b) on the first business day following the date of dispatch if delivered by a recognized next-day courier service, or (c) on the third business day following the date of mailing if delivered by registered or certified mail, return receipt requested, postage prepaid. All notices hereunder shall be delivered as set forth below, or pursuant to such other instructions as may be designated in writing by the party to receive such notice to the Purchaser: Capital Bank Financial Corporation 4725 Piedmont Row Drive
